 In the Matter of THE DuPLEx PRINTING PRESS COMPANYandLOCAL388, INTERNATIONAL UNION, UNITED AATOMOBILE, AIRCRAFT A AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, C. I. O.Case No. 7-11-1516.Decided November 8, 1943Mr. Billie S. Farnum,of Pontiac, Mich., for the UAW-CIO.Mr. E. N. Jarvis,of Battle Creek, Mich., for Local 698.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 388, International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,C. 1. 0., herein called the UAW-CIO, alleging that a question affectingcommerce had arisen' concerning the representation of employees ofThe Duplex Printing Press Company, Battle Creek, Michigan, hereincalled the Company, the National 'Labor Relations Board providedfor an appropriate hearing upon due notice before Robert J. Wiener,Trial Examiner.Said hearing was held at Battle Creek, Michigan, onOctober 13, 1943.At the commencement of the hearing the TrialExaminer granted a motion of Local 698, Hotel and Restaurant Em-ployees International, Alliance and Bartenders' International Leagueof America, A. F. of L., herein called Local 698, to intervene.TheUAW-CIO and Local 698 appeared at and participated in the hear-ing.'All parties were afforded full" opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The 'Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case the Board makes 'the following :FINDINGS' OF FACT1.THE BUSINESSOF THE COMPANYThe Duplex Printing Press CompanyisaMichigancorporationwith its principalplace of business at Battle Creek, Michigan, where'Although the Companywas servedwith noticeof hearing it did not appear.'53 N. L.R. B., No. 88.503 504DECISIONSOF NATIONALLABORRELATIONS BOARDit is engaged in the manufacture of military material.During 1942the Company purchased raw materials valued at about $4,700,000,approximately 75 percent of which was shipped to it from points out-side the State of Michigan.During the same period the Companysold products valued at about $15,000,000, 95 percent of which was soldto the United States Government.The Company admits that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.II.THE ORGANIZATIONS INVOLVEDLocal 388, International Union, United Automobile, Aircraft &Agricultural Implement Workers of America, is a labor organizationaffiliatedwith the Congress of Industrial Organizations, admitting tomembership employees of the Company.Local 698, Hotel and Restaurant Employees International Allianceand Bartenders' International League of America, is a labor organiza-tion affiliated with the American Federation of Labor, admitting tomembership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn or about June 23, 1943, the UAW-CIO requested the Companyto recognize it as the exclusive collective bargaining representative ofthe cafeteria employees.The Company refused this request.On March 1, 1943, the Company and Local 698 entered into a "unionhouse or bar card contract." Local 698 contends that the agreementconstitutes a bar to a determination of representatives.The agree-ment provides that the Company is entitled to the privilege of keep-ing the said contract posted in its cafeteria and further that the Com-pany shall employ only members in good standing of Local 698 afterMarch 1, 1943. The agreement does not contain any substantive pro-visions with respect to wages, hours, or working conditions.Theagreement may be withdrawn from the Company at any time by Local698.Thus the Company and Local 698 have never entered into anywritten signed agreement, binding upon them for a fixed term, cover-ing working conditions of the employees at the cafeteria.A recogni-tion agreement, alone does not achieve stability in labor relations?We, therefore, conclude that, in the absence of a contract for a fixedterm containing substantive conditions, a mere agreement for recog-nition, accompanied only by a preferential shop provision, does notoperate as a bar to an investigation and determination of representa-tives 3SeeMatter of Henry Weis Mfg.Co.,49 N. L.R. B. 511.SeeMatter of Corn Products Refining Company,52 N. L.R. B. 1324. THE DUPLEX PRINTING PRESS COMPANY505A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the UAW-CIO represents a substantialnumber of employees in the unit hereinafter found to be appropriate .4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe UAW-CIOand Local 698 urge that all cafeteria employees ofthe Company,excluding supervisory employees,constitute an ap-propriate unit.The record indicates that the unitclaimed by thelabor organizations constitutes a well-defined homogeneous group.We find thatall cafeteria employees of the Company,excluding allsupervisory employeeswith authorityto hire, promote,discharge,discipline,or otherwise effect changes in the status of employees, oreffectively recommend such action,constitute a unit appropriate forthe purposes of collective bargaining,within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis hereby'DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Duplex Print-ing Press Company, Battle Creek, Michigan,an electionby secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction and4 The Regional Director reportedthat the UAW-CIO presented 8 authorization cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll of August 4, 1943, which contains the namesof 11persons.Local 698 did notpresent any evidence of representation,but relies upon its agreement ns evidence of itsinterest in the instant proceeding. -506DECISIONS OF NATIONAL LABOR REI, ATIONS' BOARDsupervision of the Regional Director for the',Seventh Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10-and 11,of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the: date of this Direction, including .employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have'since quit or been discharged forcause and have not" been rehired or reinstated prior to the 'date ofthe election; to determine whether they desire to be representedbyLocal 388, International Union, United Automobile, Aircraft & Agri-cultural Implement Workers of America, affiliated with the Congressof Industrial'Organizations,or by Local'698,Hotel and RestaurantEmployees International Alliance and Bartenders'InternationalLeague of America, affiliated with the American' Federation of Labor;for the purposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.t1,1